Citation Nr: 0205811	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  95-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist ganglion cyst.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee patellofemoral syndrome with degenerative changes.

3.  Entitlement to an evaluation in excess of 10 percent for 
left knee patellofemoral syndrome with degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado that denied the above claims.  By way of history, 
these matters stem from the veteran's original claim of 
service connection filed in October 1992.  When this case was 
last before the Board in May 1999, the issue regarding the 
veteran's knees was characterized as entitlement to an 
evaluation in excess of 10 percent for bilateral 
patellofemoral syndrome.  The case was remanded to the RO for 
additional development, specifically, a hearing before a 
hearing officer at the RO.  A hearing was subsequently held, 
and in July 2000, the RO issued a Hearing Officer's rating 
decision that, inter alia, assigned a separate disability 
evaluation of 10 percent to each knee effective from October 
1992.  The matter of entitlement to a higher rating remains 
before the Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  The case was returned to the Board and is 
now ready for further appellate review.  

As indicated, the veteran has perfected an appeal from the 
initial ratings assigned his service-connected knee 
disorders.  This appeal being from the initial rating 
assigned to a disability upon awarding service connection, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).  Such staged 
ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e) (2001), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The RO 
has staged the veteran's rating.  The Board will likewise 
consider whether the evidence shows entitlement to a higher 
evaluation at any time since the grant of service connection.


FINDINGS OF FACT

1.  The RO has obtained sufficient evidence for the correct 
disposition of these claims.

2.  A disease or injury in service, including a ganglion cyst 
of the right wrist noted in the service medical records, is 
not shown to have resulted in a current disability.  

3.  The veteran's right knee patellofemoral syndrome with 
degenerative changes is manifested by flexion to 140 degrees 
and extension to 0 degrees, with increased pain with resisted 
motion, and some mild weakness with repeated extension 
causing a 10 degree loss of motion, but without objective 
evidence of subluxation or lateral instability.  

4.  The veteran's left knee patellofemoral syndrome with 
degenerative changes is manifested by flexion to 140 degrees 
and extension to 0 degrees, with increased pain with resisted 
motion, and some mild weakness with repeated extension 
causing a 10 degree loss of motion, but without objective 
evidence of subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  Claimed residuals of a ganglion cyst of the right wrist 
were neither incurred in nor aggravated by service, and the 
veteran is not entitled to service connection for such 
residuals.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.159, 3.303 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee patellofemoral syndrome with degenerative 
changes have not been met or approximated at any time during 
the appeal period.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5257, 5261, 5262 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for left knee patellofemoral syndrome with degenerative 
changes have not been met or approximated at any time during 
the appeal period.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5257, 5261, 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the appellant is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  
These are based upon original claims of service connection 
and were initiated by the filing of VA Form 21-526, Veteran's 
Application for Compensation or Pension, the application form 
specifically designated for such purposes.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been advised by the RO of the type of evidence lacking to 
demonstrate entitlement to service connection and higher 
evaluations in a February 1993 notice of the rating decision; 
the February 1994 statement of the case; a March 1995 hearing 
officer's decision; the March 1995 supplemental statement of 
the case; the March 1997 remand from the Board; an April 1998 
rating decision and supplemental statement of the case, a 
July 2000 hearing officer's decision, and a July 2000 
supplemental statement of the case.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed. 

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's service medical 
records, VA treatment records, and private treatment records 
as they were identified by the veteran.  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.

Additionally, the veteran was afforded pertinent VA 
examinations in March 1994 and March 1998.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  The veteran's representative, however, has 
recently argued that the veteran should be afforded another 
VA examination based upon the fact that the March 1998 
examination is over 4 years old.  The VA's duty to assist the 
veteran in the development of his claim does not necessarily 
include providing the veteran with a new examination in every 
instance, even where he or she has complained of worsening 
symptomatology.  In this case the veteran has not asserted, 
implicitly or otherwise that a further increase in disability 
has occurred subsequent to a prior examination and decision.  
Consequently, the Board finds that an additional examination 
is not required in this case.  See VAOPGCPREC 11-95; 38 
C.F.R. § 3.327(a) (2001) (reexaminations will be required 
where evidence indicates that there has been a material 
change in disability).  In summation, there is more than 
sufficient evidence of record to decide this claim properly 
and fairly.

Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
ample opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, a remand would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  


Service Connection for Residuals of Right Wrist Ganglion Cyst

Service medical records do not reveal documentation of 
complaints or treatment in service of a ganglion cyst of the 
right wrist with the exception of a copy of an undated 
Summary of Care showing a diagnosis of right wrist ganglion 
in 1990.  

In a personal hearing dated in February 1994, the veteran 
testified that he injured the right wrist in early 1990 when 
he fell on ice and stated that he was treated on 
approximately three occasions after that for the problem.  

In March 1994, the veteran underwent VA orthopedic 
examination that included examination of the right wrist.  
The veteran complained of occasional pain if the wrist is hit 
sharply and he added that he occasionally drops things 
because of pain or weakness of the right wrist.  Upon 
examination, there was no evidence of a ganglion cyst.  His 
range of motion was full in that he was able to dorsiflex the 
wrist from 0 to 70 degrees, palmar flex from zero to 80 
degrees, ulnar deviate from 0 to 45 degrees and radially 
deviate from 0 to 20 degrees.  The pertinent diagnosis was 
"right wrist, status post ganglion cyst, resolved."  

In March 1997, the Board issued a remand that included a 
request for an additional VA examination of the right wrist, 
and an opinion as to whether any current wrist pathology was 
related to service.  

Upon VA orthopedic examination in March 1998, the veteran 
reported that he fell on some ice in 1992, and subsequently a 
ganglion cyst developed, then spontaneously disappeared.  He 
indicated that he had residual weakness and pain in the 
wrist.  The examiner noted in the examination report that all 
of the veteran's medical records that were provided were 
reviewed.  Upon examination, the right wrist revealed full 
range of motion of dorsiflexion of 0 to 80 degrees, palmar 
flexion of 80 degrees, radial deviation of 10 to 15 degrees, 
and ulnar deviation of 10 to 15 degrees.  There was no 
weakness noted to repetitive flexion-extension.  There was no 
crepitation noted.  There was no swelling or deformity.  X-
rays produced normal findings, with a notation of an 
incidental bone island.  Diagnosis was "history of a 
ganglion cyst that was clinically not present currently."  
The examiner explained that the veteran had wrist pain of 
unclear etiology with good range of motion.  The examiner 
noted that the bone island was not related to a ganglion 
cyst.  In the examiner's opinion, there was no records of any 
significant right wrist injury, and the veteran's disability 
regarding his right wrist problem is only minimal to mild.  

The veteran contends that he has a current right wrist 
disorder that is related to service, and specifically, that 
it is related to a ganglion cyst that developed after 
slipping on the ice during service.  Establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  38 U.S.C.A. § 5107(b)(West Supp. 2001).

There is only one reference in the veteran's service medical 
records to an inservice right wrist ganglion cyst, appearing 
in an undated treatment summary that referred to the 1990 
treatment of that cyst.  It is noteworthy that this reference 
appears to have been provided at the time by the veteran, 
himself.  Although a diagnosis of right wrist ganglion cyst 
in service cannot be substantiated because of a lack of 
records, for the purpose of analysis the Board may assume 
that the veteran had such a cyst during his active period of 
service.  

It is noted that a current disability described as "wrist 
pain" that has been diagnosed.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court") has held that a diagnosis of pain cannot, 
without connection to an underlying condition and a medical 
nexus to service, warrant service connection. See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds,  Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability. "In the absence of proof of a present disability, 
there can be no valid claim." Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Here, the recent VA examiner has 
diagnosed a history of a ganglion cyst that was not 
clinically present, and has stated that the veteran has pain 
of unclear etiology.  Thus, there is no evidence of a current 
identifiable disability.  

In short, there is no competent evidence of record which 
connects any claimed right wrist pathology to the veteran's 
active duty.  There are no medical opinions contained in any 
of the veteran's post-service medical records relating any 
current right wrist pathology to his military service.  The 
veteran's statements are not competent in this regard.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for residuals of a ganglion cyst of the right 
wrist.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule.  
See 38 U.S.C.A. § 5107(b)(West Supp. 2001); 38 C.F.R. § 3.102 
(2001). 


Increased Ratings of Left Knee and Right Knee Disorders

Service medical records reveal that the veteran was seen for 
bilateral knee pain while in basic training.  It was noted 
that he had little exercise over the previous two years.  No 
pathology was found.  Treatment consisted of Tylenol.  No 
further knee complaints were found in the service medical 
records until separation examination in October 1992, when 
the veteran complained of his knees locking occasionally.  
Examination showed ligaments within normal limits, with some 
crepitus of the left patella and mild medial tenderness 
bilaterally.  Diagnosis was patellofemoral syndrome.  No 
treatment was prescribed.  

In a personal hearing dated in February 1994, the veteran 
testified that he has pain behind his kneecaps and that every 
so often the knees will lock and they become difficult to 
bend.  He also noted some grinding.  He stated that he has to 
massage his knee caps to loosen them up when they lock.  He 
noted that the pain is constant, and that treatment consists 
of medication of Progesteril and Advil, about once a month.  
The veteran noted that the knees become worse in the cold.  

In March 1994, the veteran underwent a VA orthopedic 
examination that included examination of the knees.  The 
veteran complained of discomfort behind the knee cap, and 
that his knees lock one to two times per month.  He 
complained that his knees were exacerbated on stairs, running 
and with changing weather.  He denied a loss of activity 
because of his knees or sleep disturbance.  Right knee 
discomfort was a 4/10 while left knee discomfort was a 3/10.  
Upon examination, the knees were symmetrical.  He was able to 
flex and extend from 0 to 140 degrees.  There was no evidence 
for erythema, edema or induration.  He had negative anterior 
drawer, Lachman's and McMurray's signs.  There was stable 
medial and lateral collateral ligaments and no evidence for 
chondromalacia of the patella.  His bilateral knees measured 
47 centimeters in circumference.  The pertinent diagnosis was 
"Patellofemoral syndrome, bilateral knees:  by history with 
residuals and sequelae of discomfort as described, a normal 
examination and normal radiographs."  

In March 1997, the Board issued a remand that included a 
request for an additional VA examination of the knees, and an 
assessment related to any loss of function of the knees due 
to pain.  

Upon VA orthopedic examination in March 1998, the veteran 
reported that he has been treated for his knees 
conservatively with medications, anti-inflammatory type, 
physical therapy and rest.  He reported persistent right and 
left knee symptoms with pain and intermittent mild swelling, 
feelings of locking up in the knee, and difficulty going up 
and down stairs.  He denied giving way, locking or catching.  
The veteran reported increased pain with increased activity 
in the knee.  He denied incoordination in gait or easy 
fatigability.  The examiner noted in the examination report 
that all of the veteran's medical records that were provided 
were reviewed.  Upon examination, both knees showed full 
range of motion from 0 to 140 degrees.  There was no effusion 
present bilaterally.  There was moderate patellofemoral 
compression tenderness and crepitation from the 
patellofemoral joints bilaterally.  The medial and lateral 
joint lines were nontender bilaterally.  McMurray's test was 
negative and medially and laterally bilaterally.  Lachman's 
was negative bilaterally.  Collateral ligaments were stable 
bilaterally.  There was no atrophy noted bilaterally.  There 
was increased pain with resisted flexion and extension to 
repetitive testing.  The veteran's gait was normal heel toe 
with mild antalgia.  The pertinent diagnosis was bilateral 
patellofemoral syndrome of the knees.  The examiner explained 
that "in addition to the range of motion noted above, [he] 
would assign [the veteran] an additional 10 degrees range of 
motion loss to both knees with the DeLuca issues as outlined 
above."  X-rays of the knees showed loss of medial 
compartment joint space bilaterally, right greater than left, 
that was considered by the radiologist to possibly indicate 
early osteoarthritic change.  

The veteran contends that his left and right knee disorders 
are more disabling than is reflected by the current 
disability evaluations assigned.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (2001).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2001), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2001).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, it was held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain. 38 C.F.R. § 4.40 (2001).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(2001).

The veteran's bilateral knee disabilities, characterized as 
patellofemoral syndrome with degenerative joint disease of 
the right knee and left knee are each currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5260, effective from October 21, 1992. 

38 C.F.R. § 4.71a, DC 5003 establishes, essentially, three 
methods of evaluating degenerative arthritis which is 
established by X-ray studies:  (1) when there is a 
compensable degree of limitation of motion, (2) when there is 
a noncompensable degree of limitation of motion, and (3) when 
there is no limitation of motion.  Generally, when documented 
by X-ray studies, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted 
that DC 5003 and 38 C.F.R. § 4.59 deem painful motion of a 
major joint or group of minor joints caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Therefore, with X-ray evidence 
of degenerative changes and objective demonstration of 
painful, but not compensably limited motion, the limitation 
of motion due to pain must be taken into consideration in the 
determination of whether, and to what degree, the limitation 
is compensable.

Diagnostic Codes (DC) 5260 and 5261 govern the rating 
criteria with regard to limitation of motion of the knee.  
Under DC 5260, limitation of flexion of the knee warrants a 
zero percent rating when flexion is limited to 60 degrees; a 
10 percent rating when limited to 45 degrees; a 20 percent 
when limited to 30 degrees; and a 30 percent when limited to 
15 degrees.  Under DC 5261, limitation of extension of the 
leg warrants a zero percent rating when extension is limited 
to 5 degrees; a 10 percent rating when extension is limited 
to 10 degrees; a 20 percent when limited to 15 degrees; 30 
percent when limited to 20 degrees; 40 percent when limited 
to 30 degrees; and 50 percent when limited to 45 degrees.

The veteran's bilateral knee disorder has been shown to have 
been relatively stable since his separation from service.  
The most profound limitations of bilateral knee motion shown 
since the date of the veteran's claim in October 1992 was 
upon examination in March 1998 that showed bilateral flexion 
of the of each knee to 140 degrees and bilateral extension to 
0 degrees, with an additional 10 degrees of limitation for 
each knee attributed by the examiner because of pain and 
weakness.  Although these would represent limitations of 
motion that are less than compensable under Diagnostic Codes 
5260 and 5261, in consideration of the painful motion, a 10 
percent evaluation can and has been assigned to the each knee 
disability under DC 5003.  VAOPGCPREC 23-97; DeLuca v Brown, 
6 Vet. App. 321 (1993), Hicks v. Brown, 8 Vet. App. 417 
(1995); and 38 C.F.R. §§ 4.40, 4.45, 4.59.

Consideration is given to other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5257, recurrent 
subluxation or lateral instability warrants a 10 percent 
disability evaluation when slight, a 20 percent disability 
rating requires moderate impairment of the knee due to 
recurrent subluxation or lateral instability, while a 30 
percent disability rating requires severe impairment of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Given that 
neither subluxation nor lateral instability has been 
demonstrated on any examination, a separate evaluation under 
Diagnostic Code 5257 is not warranted.

Finally, as the veteran does not have ankylosis of the knee, 
a rating under Diagnostic Code 5256 would not be appropriate.  
Neither does he have impairment of the tibia and fibula such 
that a rating under Diagnostic Code 5262 would be 
appropriate.

In conclusion, the Board has considered all of the applicable 
evidence relating to the veteran's right knee and left knee 
disabilities, and has considered all applicable Diagnostic 
Codes, and the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
the holding in DeLuca v Brown, 6 Vet. App. 321 (1993), and 
VAOPGCPREC 23-97.  The preponderance of the evidence is 
against the veteran's claim.  By the same token, a rating in 
excess of 10 percent is not warranted for either the 
veteran's right or left knee disorder for any segment of time 
since the filing of his claim on October 27, 1992.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2001).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2001).

In this case, the RO considered the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) in April 1998 supplemental statement of the case 
evidenced by their recitation of the regulation, but failed 
to grant such an evaluation.  Although the Board has no 
authority to grant an extraschedular rating in the first 
instance, it may consider whether the RO's determination with 
respect to that issue was proper.  See VAOPGCPREC 6-96; Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  There is 
no evidence of an exceptional disability picture in this 
case.  The veteran has not required any recent periods of 
hospitalization for his service-connected left knee disorder 
or right knee disorder.  There is no evidence in the claims 
file to suggest that marked interference with employment is 
the result of the service-connected disabilities.  While the 
veteran maintains that his knee disorders interfere with his 
employment, there is no medical opinion of record to this 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Furthermore, there are higher ratings available 
under the rating schedule.  There is no evidence that the 
regular schedular criteria are inadequate to compensate the 
average loss of earning capacity attributable to disabilities 
manifested as the veteran's are.  Thus, the Board finds that 
the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claim for 
consideration of an extra-schedular rating for the service-
connected disabilities.  The disabilities are appropriately 
rated under the schedular criteria.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of a ganglion 
cyst of the right wrist is denied.

Entitlement to disability evaluation in excess of 10 percent 
for service-connected right knee patellofemoral syndrome with 
degenerative changes is denied.  

Entitlement to disability evaluation in excess of 10 percent 
for service-connected left knee patellofemoral syndrome with 
degenerative changes is denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

